Exhibit 10.18

 

AMENDED AND RESTATED

NON-QUALIFIED PENSION PLAN

FOR

OUTSIDE DIRECTORS

OF TIDEWATER INC.

 

ARTICLE I - INTRODUCTION ARTICLE II - DEFINITIONS             2.1    Definitions
ARTICLE III - PENSION BENEFITS             3.1    Eligibility             3.2   
Time and Duration of Pension             3.3    Suspension of Pension Benefits
            3.4    Deferred Compensation Plan             3.5    Amount of
Pension             3.6    Forfeiture of Benefits             3.7    Payment of
Benefits             3.8    Death of Participant ARTICLE IV - NON-ASSIGNABILITY
OF INTERESTS             4.1    Non-Assignability of Interests ARTICLE V -
ADMINISTRATION             5.1    No Funding Obligation             5.2   
Applicable Law             5.3    Administration and Interpretation
            5.4    Amendment             5.5    Termination             5.6   
Change of Control

 

Amended through

May 31, 2001



--------------------------------------------------------------------------------

AMENDED AND RESTATED

NON-QUALIFIED PENSION PLAN

FOR

OUTSIDE DIRECTORS

OF

TIDEWATER INC.

 

--------------------------------------------------------------------------------

 

WHEREAS, Tidewater Inc., a Delaware corporation (the “Company”) maintains the
Non-Qualified Pension Plan for Outside Directors of Tidewater Inc. (the “Plan”),
the provisions of which are at present expressed in a plan document effective
March 22, 1990 and amendment thereto effective October 1, 1999; and

 

WHEREAS, the Board of Directors has authorized the restatement of the Plan, as
amended;

 

NOW THEREFORE, the Plan is hereby restated to read in its entirety as follows:

 

ARTICLE I

 

INTRODUCTION

 

This Plan is established by Tidewater Inc. as a non-qualified pension plan for
the exclusive benefit of Outside Directors who are or have been members of the
Board of Directors of the Company and who retire from (or otherwise cease to
render service for) the Board of Directors of the Company at any time on or
after April 1, 1990.

 

The Plan shall be maintained according to the terms of this document, as it may
be amended from time to time. The Board of Directors of the Company shall have
the sole authority to amend the Plan and to resolve any dispute with respect to
the interpretation and administration of the Plan. The Plan shall be
administered and interpreted by the Plan Administrator, as provided in Section
5.3 hereof.

 

ARTICLE II

 

DEFINITIONS

 

2.1 Definitions. When used in this document, the following words and phrases
shall have the meaning assigned to them, unless the context clearly indicates
otherwise:

 

  (a) Affiliated Company means a direct or indirect subsidiary of Tidewater Inc.

 

  (b) The Company means Tidewater Inc., a Delaware corporation which maintains
its principal offices in New Orleans, Louisiana.

 

  (c) Board of Directors means the Board of Directors of Tidewater Inc.

 

-1-



--------------------------------------------------------------------------------

  (d) Compensation Committee means the Compensation Committee of the Board of
Directors or its delegate.

 

  (e) Cost of Borrowed Funds means the prime rate (at the time of reference)
established by Whitney National Bank or 10% per annum, whichever is lower.

 

  (f) Death Benefit means the benefit provided by Section 3.8 hereof.

 

  (g) Emeritus Director means a person who (at the time of reference) is serving
as Director Emeritus of the Company.

 

  (h) Outside Director means a person who (at the time of reference) served or
is serving as a director on the Board of Directors and who, at such time, was or
is not an employee of the Company or any Affiliated Company.

 

  (i) Participant means an Outside Director who has satisfied the eligibility
requirements of Section 3.1 hereof.

 

  (j) Pension means the benefit determined according to Article III hereof.

 

  (k) Plan means the Non-Qualified Pension Plan for Outside Directors of
Tidewater Inc., as set forth in this document and as amended by the Board of
Directors from time to time.

 

  (l) Years of Service as a Director means the number of years not including
partial years, (at the time of reference) that a Participant served on the Board
of Directors, provided however, that solely those periods of service as a
non-employee director (and not periods of service when such director was
concurrently employed by the Company or any Affiliated Company) shall be counted
for purposes of eligibility and benefit accrual under the Plan.

 

ARTICLE III

 

PENSION BENEFITS

 

3.1 Eligibility. A Director shall become a Participant upon (a) having served as
an Outside Director of the Company for five or more years or (b) having attained
the age of 65. Additionally, notwithstanding any other provision of the Plan,
any Outside Director who is serving immediately prior to a Change of Control who
is not a Participant, but who would have become a Participant had such service
continued through the second anniversary of the Change of Control and had it
been credited under the Plan for purposes of both the service

 

-2-



--------------------------------------------------------------------------------

requirements and the age requirements for participation (but not for purposes of
determining the duration of the pension), shall become a Participant upon the
occurrence of the Change of Control.

 

3.2 Time and Duration of Pension. A Participant shall be entitled to a pension
commencing on the first business day of the calendar quarter next following the
Participant’s retirement from, or other cessation of service to, the Board of
Directors after five (or more) years of Service as an Outside Director or after
having attained the age of 65. A Participant who was a member of the Board of
Directors on May 31, 2001 will receive the annual Pension for a term equal to
the Participant’s Years of Service as a Director. A Participant who joins the
Board of Directors after May 31, 2001 will receive the annual Pension for a term
equal to the Participant’s Years of Service as a Director, but not to exceed
five years.

 

3.3 Suspension of Pension Benefits. The payment of Pension benefits under this
Plan shall not be suspended when a Participant is serving as an Emeritus
Director of the Company. The payment of Pension benefits under this Plan shall
be suspended throughout any period when the Participant is serving as an Outside
Director on the Board of Directors. Subsequent to any such period of benefit
suspension for service on the Board of Directors such Participant’s Pension
benefit under this Plan shall be recalculated with reference to all service as
an Outside Director, including the directors’ retainer earned and the years of
service accrued during such period of benefit suspension, and the Participant’s
Pension benefit shall be paid or resumed at the newly calculated higher rate.

 

3.4 Deferred Compensation Plan. Nothing in this Plan shall affect eligibility
for or benefits under the Deferred Compensation Plan for Outside Directors of
Tidewater Inc.

 

3.5 Amount of Pension. A Participant’s Pension, as defined in Section 3.2, shall
be an annual amount equal to the annual director’s retainer (exclusive of
meeting fees or committee chairmen’s retainers) which is prevailing at the time
the Participant retires from (or otherwise ceases to serve on) the Board of
Directors. Notwithstanding the foregoing provisions of this Section 3.5, if a
Participant retires from (or otherwise ceases to serve on) the Board of
Directors upon or after the occurrence of a Change of Control (as defined in
Section 5.6 hereof), the Participant’s Pension shall be an annual amount equal
to the greater of (i) the annual director’s retainer (exclusive of meeting fees
or committee chairmen’s retainers) which is prevailing at the time of such
retirement or cessation of service or (ii) the annual director’s retainer
(exclusive of meeting fees or committee chairmen’s retainers) which is
prevailing immediately prior to the occurrence of a Change of Control. Further,
notwithstanding the provisions of Section 3.3 hereof, in the event of such a
retirement or cessation which follows a period of benefit suspension described
in such Section, the rate of the Participant’s Pension shall be determined in
accordance with the immediately preceding sentence, while the duration of the
Pension shall be determined in accordance with Section 3.3.

 

-3-



--------------------------------------------------------------------------------

3.6 Forfeiture of Benefits. All benefits not yet paid for which an Outside
Director would be otherwise eligible under this Plan shall be forfeited in the
event that the Board of Directors determines that any of the following
circumstances has occurred:

 

  (a) The Outside Director has engaged in knowing and willful misconduct in
connection with his or her service as a director; or

 

  (b) The Outside Director, without the consent of the Board of Directors or any
Operating Company Board, at any time during or after his or her period of
service as an Outside Director, is employed by, becomes associated with, renders
service (as a director or otherwise) to, or owns an interest (other than as a
shareholder with a nonsubstantial interest) in, any business which is
competitive with, or which controls a business which is competitive with the
Company or any Affiliated Company.

 

3.7 Payment of Benefits. Unless an election is made for a lump sum payment under
Section 5.6 hereof, the Pension shall be paid as a series of quarterly payments
to the Participant. The quarterly payments shall commence on the date provided
in Section 3.2 (or Section 3.3, as the case may be) and shall continue on the
first business day of each calendar quarter thereafter for the duration of the
Pension as provided in Section 3.2 hereof (or Section 3.3, as the case may be).
It shall be a condition to the payment of the Pension to a Participant that for
the duration of the Pension that the Participant remain available for
consultation with the Company.

 

3.8 Death of Participant. If a Participant dies prior to payment of all of the
Participant’s Pension, a Death Benefit shall be paid to the beneficiaries
designated by him (or, if no designation is made, then to his estate). The
amount of the Death Benefit shall be the remaining Pension benefit that would
have been paid to the Participant had he lived, discounted by the Company’s then
prevailing Cost of Borrowed Funds on the date of the Participant’s death. Any
beneficiary designation, or change in the beneficiary designation shall be made
in writing by completing and furnishing to the Plan Administrator a Beneficiary
Designation form in the form attached hereto as Exhibit I. The last Beneficiary
Designation Form received by the Plan Administrator shall be controlling over
any testamentary or purported disposition by the participant, provided that no
designation, or change of designation thereof shall be effective unless received
by the Plan Administrator prior the death of the Participant.

 

ARTICLE IV

 

NON-ASSIGNABILITY OF INTERESTS

 

4.1 Non-Assignability of Interests. The interests herein and the right to
receive benefits hereunder may not be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, or

 

-4-



--------------------------------------------------------------------------------

subjected to any charge or legal process, and if any attempt is made to do so,
or a Participant becomes bankrupt, the interests under the Plan of the person
affected may be terminated by the Board of Directors, which, in its sole
discretion, may cause the same to be held or applied for the benefit of one or
more of the dependents of such person or make any other disposition of such
interests as it deems appropriate.

 

ARTICLE V

 

ADMINISTRATION

 

5.1 No Funding Obligation. The obligation of the Company to pay any benefits
under this Plan shall be unfunded and unsecured and any payments under this Plan
shall be made from the Company’s general assets.

 

5.2 Applicable Law. This Plan shall be construed and enforced in accordance with
the laws of the State of Louisiana.

 

5.3 Administration and Interpretation. The Company’s Director of Employee
Relations (the “Plan Administrator”) shall have the authority and responsibility
to administer and interpret this Plan. Benefits due and owing to an Outside
Director under the Plan shall be paid when due without any requirement that a
claim for benefits be filed. However, Outside Directors who have not received
the benefits to which they feel entitled may file a written claim with the Plan
Administrator, who shall act on the claim within thirty days. The Plan
Administrator’s action on any such claim may be appealed by the claimant to the
Company’s Board of Directors. Notwithstanding the immediately preceding
sentence, no amendment of the Plan made upon or after the occurrence of a Change
of Control shall affect detrimentally the rights or benefit under the Plan of
any Participant (including any Outside Director who becomes a Participant upon a
Change of Control and including any Participant who has retired from (or
otherwise ceased to serve on) the Board of Directors).

 

5.4 Amendment. The Board of Directors may from time to time amend this Plan or
any provision herein.

 

5.5 Termination. The Company has established this Plan with the intention and
expectation that the Plan will continue in force. However, the Company reserves
the right to terminate the Plan at any time for any reason.

 

5.6 Change of Control.

 

(a) Distribution following a Change of Control. Notwithstanding any other
provision of the Plan, a Participant may elect at any time prior to a Change of
Control, in a form and manner reasonably satisfactory to the Company, to receive
upon the Participant’s retirement from, or other cessation of service to, the
Board of Directors following or simultaneous with a Change of Control, the
present value of any Pension accrued by a Participant (including any Outside
Director who becomes a

 

-5-



--------------------------------------------------------------------------------

Participant upon a Change of Control and including any Participant who has
retired from (or otherwise ceased to serve on) the Board of Directors) under the
Plan, but not yet paid, shall be distributed to the Participant immediately in a
lump sum, calculated by using the Company’s then prevailing Cost of Borrowed
Funds for the discount rate.

 

(b) Definition of Change of Control. As used in this Section 5.6, ‘Change of
Control’ shall mean:

 

(i) the acquisition by any ‘Person’ (as defined in Section 5.6(c) hereof) of
‘Beneficial Ownership’ (as defined in Section 5.6(c) hereof) of 30% or more of
the outstanding Shares of the Company’s Common Stock, $0.10 par value per share
(the ‘Common Stock’) or 30% or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that for purposes of
this subsection 5.6(b)(i), the following shall not constitute a Change of
Control:

 

(A) any acquisition (other than a ‘Business Combination’ (as defined in Section
5.6(b)(iii) hereof) which constitutes a Change of Control under Section
5.6(b)(iii) hereof) of Common Stock directly from the Company,

 

(B) any acquisition of Common Stock by the Company or its subsidiaries,

 

(C) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

 

(D) any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section
5.6(b)(iii) hereof; or

 

(ii) individuals who, as of the effective date of this amendment to the Plan,
constitute the Board (the ‘Incumbent Board’) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date of this amendment to the
Plan whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered a member of the Incumbent Board, unless
such individual’s initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board; or

 

-6-



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a ‘Business Combination’), in each case, unless,
immediately following such Business Combination,

 

(A) the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction Corporation
(as defined in Section 5.6(c) hereof), and

 

(B) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

 

(C) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(c) Other Definitions. As used in Section 5.6(b) hereof, the following words or
terms shall have the meanings indicated:

 

(i) Affiliate: ‘Affiliate’ (and variants thereof) shall mean a Person that
controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.

 

(ii) Beneficial Owner: ‘Beneficial Owner’ (and variants thereof), with respect
to a security, shall mean a Person who, directly or indirectly (through any
contract, understanding, relationship or otherwise), has or shares

 

-7-



--------------------------------------------------------------------------------

(i) the power to vote, or direct the voting of, the security, and/or (ii) the
power to dispose of, or to direct the disposition of, the security.

 

(iii) Person: ‘Person’ shall mean a natural person or company, and shall also
mean the group or syndicate created when two or more Persons act as a syndicate
or other group (including, without limitation, a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that ‘Person’ shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.

 

(iv) Post-Transaction Corporation: Unless a Change of Control includes a
Business Combination (as defined in Section 5.6(b)(iii) hereof),
‘Post-Transaction Corporation’ shall mean the Company after the Change of
Control. If a Change of Control includes a Business Combination,
‘Post-Transaction Corporation’ shall mean the corporation resulting from the
Business Combination unless, as a result of such Business Combination, an
ultimate parent corporation controls the Company or all or substantially all of
the Company’s assets either directly or indirectly, in which case,
‘Post-Transaction Corporation’ shall mean such ultimate parent corporation.

 

Executed effective the 31st day of May, 2001.

 

Tidewater Inc. By:  

/s/ Cliffe F. Laborde

--------------------------------------------------------------------------------

   

Cliffe F. Laborde

   

Executive Vice President,

   

Secretary and General Counsel

 

Attest:

 

By:  

/s/ Michael L. Goldblatt

--------------------------------------------------------------------------------

    Michael L. Goldblatt     Assistant Secretary

 

-8-